UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4303



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FRANCISCO    ESCOVAR-MADRID,    a/k/a     Victor
Valazguez,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-02-05)


Submitted:   January 30, 2004           Decided:   September 29, 2004


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Lease, SMITH, LEASE & GOLDSTEIN, L.L.C., Rockville,
Maryland, for Appellant.     Thomas M. DiBiagio, United States
Attorney, P. Michael Cunningham, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Francisco      Escovar-Madrid     appeals    his    conviction   and

eighty-four month sentence for illegally reentering the United

States after having been deported, in violation of 8 U.S.C. § 1326

(a), (b) (2000).       Finding no error, we affirm.

          First, Escovar-Madrid asserts that the district court

erred in finding that his request to waive his right to counsel and

assert his right to self-representation was made knowingly and

intelligently.    Determination of a waiver of the right to counsel

is a question of law to be reviewed de novo.                 United States v.

Singleton, 107 F.3d 1091, 1097 n.3 (4th Cir. 1997).              An assertion

of the right to self-representation must be:                   (1) clear and

unequivocal;     (2)     knowing,   intelligent       and    voluntary;    and

(3) timely.    United States v. Frazier-El, 204 F.3d 553, 558 (4th

Cir. 2000); see United States v. Gallop, 838 F.2d 105, 110 (4th

Cir. 1988).    Upon review of the record, we conclude that Escovar-

Madrid’s waiver was knowingly, voluntarily, and intelligently made.

          Second, Escovar-Madrid argues that the jury should have

been instructed that whether he had been deported following a

conviction for an aggravated felony was an element of the offense.

The Supreme Court rejected this argument in Almandarez-Torres v.

United States, 523 U.S. 224 (1998).         Escovar-Madrid contends that

this decision was implicitly overruled by the later decision in

Apprendi v. New Jersey, 530 U.S. 466 (2000).            This court rejected


                                    - 2 -
this precise claim in United States v. Sterling, 283 F.3d 216, 220

(4th Cir. 2002).   Thus, this claim is meritless.

            Accordingly, we affirm Escovar-Madrid’s conviction and

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -